The words were laid in the declaration to have been spoken in some month of the year 1788, and the writ appeared to be dated above six mouths after tiiat time, and the act of limitations was pleaded in bar ; and on the evidence it appeared the words were actually spoken a considerable time after the time laid in the declaration. And per W'imiams, (here is a difference between laying a fact after the time it really happened, and before the time it really happened: in the first case,the declaration is supportable, in the second if is not — so the Plaintiff was nonsuited. Quere de hoc. et vide Salk. 662. Cro. J. 428. Bull. 33. L. Ev. 241. Co. Litt, 283. Cro. Car. 514, 228. 1 Sid. 308. Trials per puis, 394. Cro. J. 94. Touch. Pre. 264, 549. 5 Mo. C. 287. 1. Bac. Ab. 102. 2 H. H. P. C. 291.